EXHIBIT 99.2 CAPITALIZATION AND INDEBTEDNESS The following table sets forth Statoil’s current and long-term liabilities and total capitalization as at September 30, 2011. As at September 30, 2011 NOK USD(1) Current liabilities: (in millions) Financial liabilities Other current liabilities Total current liabilities Non-current liabilities: Financial liabilities(2) Unsecured Secured 100 Other non-current liabilities 30,506 Total non-current liabilities Minority interest: Statoil’s shareholders’ equity: Share capital Treasury shares (3) Additional paid-in capital Additional paid-in capital related to treasury shares Retained earnings Other reserves Total shareholders’ equity Total long-term liabilities and shareholders’ equity Solely for the convenience of the reader, translations from Norwegian kroner into U.S. dollars are made at the rate of NOK 5.8417 to USD1.00, the Central Bank of Norway buying rate on September 30, 2011. Since September 30, 2011, there has been no material change in our capitalization and indebtedness.
